Citation Nr: 1545368	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  09-15 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1974 to March 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned in December 2014.  A transcript of that hearing is of record. 

This case was previously before the Board in February 2015, when it was remanded for further development.

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).

 
REMAND

The Board finds that additional development is necessary prior to adjudication of his claim for an acquired psychiatric disability.

The Veteran has asserted, since his original claim for PTSD in 2003, that he experiences an acquired psychiatric disability related to witnessing a fellow service member's accidental death at a military shooting range.  The Veteran has submitted a corroborating statement from another soldier, L. E., attesting that both he and the Veteran witnessed the March 1974 accident at Fort Knox, Kentucky.  

Although the Veteran says he was friends with the service member who was killed, he can only remember his last name of "[redacted]."  The corroborating statement from L.E. additionally asserts that the solider killed went by "[redacted]."  A review of the Veteran's service personnel records (SPRs) reflects that another solider, named [redacted], served with the Veteran and L.E.

In its February 2015, the Board directed the AOJ to contact the U.S. Army Criminal Investigation Command, located in Quantico, Virginia, to obtain copy of any line of duty investigation, Criminal Investigation Division investigation, or any other investigation, into the death of "[redacted]" or any other service member with the last name "[redacted]" from an accidental shooting death at Fort Knox, Kentucky in March 1974 at a shooting range, while assigned to the 15th Adjutant General Replacement Detachment, 1st Cavalry Division.  The evidence of record shows that that AOJ obtained the phone number of the person who should be contacted regarding this matter (See April 7, 2015 Report of General Information), but no follow-up, explanation, or response from the Army Criminal Investigation Command is of record.  

It appears likely that the AOJ did not contact the Command and did not file the requisite request for information.

Also in its February 2015 remand, the Board requested that the AOJ locate Morning Reports (MR), DA Form 1, from the month of March 1974, when the Veteran reported the accidental shooting occurred.  Once again, it appears that the AOJ did not file the requisite request for information with the National Personnel Records Center (NPRC) in St. Louis, Missouri, where such records are housed.  

As the AOJ has not satisfactorily complied with the February 2015 remand orders, an additional remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271   (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Board regrets the additional delay.

The Veteran is also claiming service connection for sleep apnea, to include as secondary to an acquired psychiatric disability.  As the Veteran's acquired psychiatric disability claim is being remanded for further development, the Board will hold this claim in abeyance pending completion of the development discussed below.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the remand have been completed.
 
Accordingly, the case is REMANDED for the following actions:

1. Contact the U.S. Army Crimes Records Center (27130 
Telegraph Rd. Quantico, Virginia 22134), or the 
appropriate repository of records, to obtain a copy of 
any line of duty investigation, Criminal Investigation 
Division investigation, or any other investigation, into
 the death of "[redacted]" (or any other service 
member with the last name "[redacted]") from an 
accidental shooting death at Fort Knox, Kentucky in 
March 1974 at a shooting range, while assigned to the 
15th Adjutant General Replacement Detachment, 1st 
Cavalry Division.  Associate all obtained records with 
the claims file.

2. Obtain verification if possible (i.e. military police reports, 
newspaper obituaries, morning reports, Fort Knox News 
Dispatch) of the death of service member "[redacted]" 
or "[redacted]" assigned to Ft. Knox, Kentucky, who was 
allegedly killed in a March 1974 accident at a shooting 
range at Fort Knox.  Associate all obtained records with 
the claims file.


In this regard, the Veteran himself is asked to work on this 
issue in order to expedite this case.

3. If the Veteran's stressor is verified, the Veteran should be 
afforded a VA mental examination and an etiological 
opinion should be requested.

4. After completing the above, and any other 
development as may be indicated by any response 
received as a consequence of the actions taken in 
the preceding paragraphs, readjudicate the Veteran's 
claim based on the entirety of the evidence.  
If the claim remains denied, provide the Veteran and 
his representative a supplemental statement of the 
case.  Allow an appropriate period of time for 
response.  Then, return the case to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


